                                                                           filed
                                                                         IN Cl ERK'S OFFICE
                                                                    US DlSl RICl COURT E.D.N.Y,

UNITED STATES DISTRICT COURT
                                                                    ★    JAN        2020      iK
EASTERN DISTRICT OF NEW YORK
                                                      X
                                                                     BROOKLYN OFFICE
EDWARD PERSON,
                                  Plaintiff,
                                                          MEMORANDUM DECISION
                                                          AND ORDER
                      -against-
                                                          19-CV-03556(AMD)(LB)

RADIO CITY PRODUCTIONS LLC,et al.
                                   Defendants.




                                                      X
ANN M.DONNELLY,District Judge.

                                       INTRODUCTION


        The plaintifffiled this action on June 14, 2019, alleging violations of the Americans with

Disabilities Act,42 U.S.C. §§ 12112, et seq., by his former employer, Radio City Productions

LLC,and individual defendants Mr. Wayne Little and Mrs. Martin-Dee. (ECF No. 1 at 1-3.) On

August 15, 2019, Radio City moved to dismiss the plaintiffs complaint. For the reasons that

follow, I grant Radio City's motion to dismiss. I also dismiss all claims against individual

defendants Mr. Wayne Little and Mrs. Martin-Dee.

                                        BACKGROUND


        The plaintiff alleges four types of discriminatory conduct:(1)termination of his

employment,(2)failure to accommodate his disability,(3) unequal terms and conditions of his

employment, and (4)retaliation. (ECF No. 1 at 4.) Specifically, the plaintiff claims that the

defendants did not afford him accommodations for his "testicular cancer, pain, suffering due to

[his] surgery[, and] discomfort," or adjust his hours despite several requests. {Id at 5.) He also
maintains that the defendants "retaliated and fired [him] after [he] made them aware of[his]

cancer and body's disability[ies]." {Id.)

        Prior to bringing this lawsuit in federal court, on November 28, 2018 the plaintiff filed a

complaint with the New York State Division ofHuman Rights (the "EEOC complaint").^ {See

ECF No. 8-2 at 4-6, 8.) The plaintiff authorized the New York State Division of Human Rights

to accept the complaint on behalf of the United States Equal Employment Opportunity

Commission. {Id. at 4.) In his EEOC complaint, the plaintiff stated that the most recent

incidence of discrimination took place on December 4,2017. {Id.)

                                     STANDARD OF REVIEW

        In order to survive a motion to dismiss, a complaint must plead "enough facts to state a

claim to relief that is plausible on its face." Bell Atl Corp. v. Twombly,550 U.S. 544,570

(2007). A claim is plausible "when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged." Matson v.

Ed. ofEduc.,631 F.3d 57,63(2d Cir. 2011){(ydO\mgAshcroft v. Iqbal, 556 U.S. 662,678

(2009)). While "detailed factual allegations" are not required,"[a] pleading that offers 'labels

and conclusions' or 'a formulaic recitation ofthe elements of a cause of action will not do.'"


IqbaU 556 U.S. at 678(quoting Twombly,550 U.S. at 555). Pleadings are to be construed in the

light most favorable to the plaintiff. Hoyden v. Paterson, 594 F. 3d 150, 160(2d Cir. 2010).




^ The plaintiff does not say when he filed a charge with the EEOC. {See ECF No. 1 at 6.) However,the
plaintiffs EEOC complaint and the New York State Division of Human Rights' Determination and
Order, which are incorporated into the complaint by reference and of which this Court may take judicial
notice, provide additional details conceming the plaintiffs actions and allegations. See Standard of
Review, infra-, Williams v. Time Warner Inc., 440 F. App'x 7,9(2d Cir. 2011); Chambers v. Time
 Warner, Inc., 282 F.3d 147, 153(2d Cir. 2002); Frederick v. Jetblue Airways Corp., No. 14-CV-7238
(DLI)(RER),2016 WL 1306535, at *5(E.D.N.Y. Mar. 31,2016), aff'd, 671 F. App'x 831 (2d Cir.
2016); Castiblanco v. Am. Airlines, Inc., No. 17-CV-5639(KAM)(RER),2019 WL 4751880, at *6
(E.D.N.Y. Sept. 29,2019); Volpe v. Nassau Cty., 915 F. Supp. 2d 284, 291 (E.D.N.Y. 2013).
        A pro se complaint is held "to less stringent standards than formal pleadings drafted by

lawyers." Erickson v. Pardus, 551 U.S. 89,94(2007)(per cnriam)(quoting Estelle v. Gamble,

429 U.S. 97,106(1976));.see Harris v. Mills, 572 F.3d 66,72(2d Cir. 2009)(noting that even

after Twombly,the court "remain[s] obligated to construe a pro se complaint liberally"). "This is

especially true when dealing with pro se complaints alleging civil rights violations." Weixel v.

Bd. ofEduc. ofCity ofNew York, 287 F.3d 138,146(2d Cir. 2002)(citing Weinstein v. Albright,

261 F.3d 127,132(2d Cir. 2001)).

       At the motion to dismiss stage, the court "is generally limited to the facts as presented

within the four comers ofthe complaint, to documents attached to the complaint, or to

documents incorporated within the complaint by reference." Williams v. Time Warner Inc., 440

F. App'x 7,9(2d Cir. 2011)(quoting Taylor v. Vt. Dep't ofEduc., 313 F.3d 768,776(2d Cir.

2002)). The court may also consider any "documents attached to the complaint as an exhibit or

incorporated in it by reference,... matters of which judicial notice may be taken, or ...

documents either in [the] plaintiff['s] possession or of which [the] plaintiff]] had knowledge and

relied on in bringing suit," as long as the plaintiff relied on the "terms and effect ofa document

in drafting the complaint." Chambers v. Time Warner, Inc., 282 F.3d 147,153(2d Cir. 2002)

(citing Brass v. Am. Film Techs., Inc., 987 F.2d 142,150(2d Cir. 1993)).

       "[C]ourts in this Circuit have routinely taken judicial notice ofEEOC determinations

without converting 12(b)(6) motions into summary judgment motions." Frederick v. Jetblue

Airways Corp., No. 14-CV-7238(DLI)(RER),2016 WL 1306535, at *5(E.D.N.Y. Mar. 31,

2016), affd,671 F. App'x 831 (2d Cir. 2016). Courts may also take judicial notice ofNew York

State Division of Human Rights determinations. See Volpe v. Nassau Cty., 915 F. Supp. 2d 284,

291 (E.D.N.Y. 2013)("The Court notes that in adjudicating this motion, it may take judicial
notice ofdocuments in the public record, which includes records and reports of administrative

bodies, i.e., the NYSDHR."). Additionally,"[cjourts routinely consider EEOC charges in

reviewing motions to dismiss federal discrimination claims which must have been timely filed

with the EEOC." Castiblanco v. Am. Airlines, Inc., No. 17-CV-5639(KAM)(RER),2019 WL

4751880, at *6(E.D.N.Y. Sept. 29,2019);see also Morris v. David Lerner Assocs., 680 F. Supp.

2d 430,436(E.D.N.Y. 2010)("Courts have recognized that EEOC charges and right-to-sue

letters are public documents that may be considered in a motion to dismiss without converting

the action to a motion for summary judgment.")(quoting Williams v. Thompson,No. Civ. A.

AW-03-2084,2004 WL 3178072, at *4 n.2(D.Md. June 10,2004)).

       The Court is required to dismiss sua sponte an informa pauperis action ifthe Court

determines that it "(i) is frivolous or malicious;(ii) fails to state a claim on which relief may be

granted; or (iii) seeks monetary relief against a defendant who is immune from such relief."

28 U.S.C. § 1915(e)(2)(B).

                                           DISCUSSION


  L    The Plaintiffs Claims Against Radio City Are Time-Barred

       Prior to bringing a lawsuit under the ADA in federal court, a plaintiff"must file timely

administrative charges with the Equal Employment Opportunity Commission." Hogans v. Dell

Magazines/Penny Press, 372 F. App'x 148,149(2d Cir. 2010). A plaintiff must file a charge

within 300 days ofthe alleged discrimination. 42 U.S.C. § 12117(a)(incorporating the

procedures set forth in 42 U.S.C. § 2000e-5); Hogans,372 F. App'x at 149; Castiblanco, 2019

WL 4751880, at *7. "This statutory requirement is strictly enforced, even againstpro se

litigants." Zinnamon v. NYC Dep 7 ofSoc. Servs., No.08-CV-5266(ARR)(LB),2010 WL

3325264, at *4(E.D.N.Y. Aug. 18, 2010)(collecting cases).
          Equitable tolling is warranted only in "rare and exceptional circumstance[s]... in which

a party is prevented in some extraordinary way from exercising his rights." Zerilli-Edelglass v.

New York City Transit Auth., 333 F.3d 74,80(2d Cir. 2003), as amended (July 29,2003)

(internal quotations omitted). For tolling to apply, the plaintiff must show that he "diligently

pursued" his rights and that "extraordinary circumstances" prevented him from filing timely.

Gindi v. New York City Dep 7 ofEduc., 786 F. App'x 280,282-83(2d Cir. 2019)(finding that

"attempts to contact the EBOC"did not amount to "the extraordinary circumstances necessary to

warrant tolling ofthe time within which to file an actual EEOC complaint").

          The plaintifffiled his EEOC complaint on November 26,2018. (ECF No. 8-2 at 8.)

Accordingly, any claims accruing before January 30,2018(300 days before November 26,2018)

are time-barred. See Castiblanco, 2019 WL 4751880,at *7. In his EEOC complaint, the

plaintiff alleges that the most recent incidence of discrimination took place on December 4,

2017,(ECF No. 8-2 at 4), which is more than 300 days before the date on which the plaintiff

filed his EEOC complaint. Thus,the plaintiffs claims are time-barred.

          The plaintiff does not present an argument for equitable tolling or allege that he pursued

his rights diligently but faced extraordinary circumstances. Equitable tolling is not warranted in

these circumstances. The plaintiffs claims against Radio City are therefore dismissed as time-

barred.


 II.      The Plaintiffs Claims Against The Individual Defendants Are Time-Barred

          In addition to naming Radio City, the plaintiff names individual defendants Mr. Wayne

Little and Mrs. Martin-Dee. (ECF No. 1.) The plaintiffs claims against the individual

defendants fail for the same reason that his claims against Radio city fail: the claims are time-

barred. Because the plaintiffs complaint fails to state a claim against the individual defendants
on which relief may be granted, this Court sua sponte dismisses the claims against the individual

defendants. 5ee28U.S.C. § 1915(e)(2){B).

                                          CONCLUSION


        For the reasons stated above, I grant Radio City's motion to dismiss the claims against it,

and I dismiss all claims asserted against individual defendants Mr. Wayne Little and Mrs.

Martin-Dee. The plaintiff has not alleged facts that support a timely discrimination claim under

the ADA. However, given the plaintiffs pro se status, the Court grants the plaintiff leave to file

an amended complaint within 30 days of the date of this order. The amended complaint must

allege facts sufficient to state a valid and timely claim. If the plaintiff fails to file an amended

complaint within 30 days, the complaint will be dismissed and judgment will enter.

SO ORDERED.


Dated; Brooklyn, New York
       January 23,2020




                                                         s/Ann M. Donnelly

                                                       ANN M.DONNELLY
                                                       United States District Judge
